DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 10/26/2021.  The Applicant has amended claims 1-2, and 5.  Claims 1-10 are presently pending and are presented for examination.

Reply to Applicant’s Remarks
The Applicant’s remarks filed 10/26/2021 have been fully considered and are addressed as follows:
Specification.
The Applicant has submitted an amended title.  The amended title is accepted and the previous rejection is hereby withdrawn.
Rejections under 35 U.S.C. § 112
	The Applicant’s amendment to claim 2 overcomes the rejection of claim 2 under 35 U.S.C. § 112 as being indefinite.  Accordingly, the rejection of claim 2 and the claims that depend from claim 2 (i.e., claims 3-4 and 7-9) under 35 U.S.C. § 112 is hereby withdrawn.
Rejections under 35 U.S.C. § 103
	The Applicant has amended independent claim 1 and has argued that: 

(2) Morita only describes the obstacle detection zone Z set in front of the vehicle.  The zone Z is set for the vehicle regardless of whether an obstacle exits . . . not set for the obstacle detected.  REM 9. 
(3) Morita does not disclose wherein, in the speed distribution zone, the allowable upper limit is set such that it becomes smaller as the distance from the obstacle becomes smaller.
(4)  Morita also does not disclose or suggest the idea of prohibiting a driving support mode transition.
(5)  Tanaka fails to cure the deficiencies of Morita.

Examiner’s Reply.
(1) This point is not conceded based on the Applicant’s specification which reveals four driving support modes one of which is “Basic Control” or “off mode”.  Appl. No. 16/494,740 FIG. 5; ¶¶ 30, 45, 66.  Further, Applicant’s claims do not define or otherwise limit the term driving support mode such that it excludes the Morita reference.  Nonetheless, this office action relies upon Tokimasa to teach the limitations selected from at least two or more driving support modes {by a driver} . . . among the two or more driving support modes.  See 35 U.S.C. § 103 rejection of claim 1 below.
(2)  While Applicant’s points to Morita paragraph 42, to support the Applicant’s position, the Applicant’s argument does not address the basis for the rejection which relied upon Morita Figures 2(a), 2(b) and paragraphs 17, 22, 32, 33, 35.  Further the Applicant’s argument does not take into consideration Morita paragraph 6 (It is provided with an upper limit speed setting means for setting a different upper limit speed depending on whether the peripheral object detected by the detection means exists in the area on the path of the moving object and the case where the peripheral object exists in the lateral area of the area on the path.)

(4)  This point is conceded by the Examiner.  However, Szwabowski teaches this limitation.  See 35 U.S.C. § 103 rejection of claim 1 below.
(5)  This point is moot based on the current rejection that no longer relies on the Tanaka reference for the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morita JP 2010-208583 A (“Morita”) in view of Tokimasa et al. US 2017/0327123 A1 (“Tokimasa”), Satonaka et al, JP2006335239A (“Satonaka”), and Szwabowski et al. US 20140025259 A1 (“Szwabowski”).  .

As per Claim 1.
Morita discloses [a] driving support control device capable of controlling a vehicle in accordance with one driving support mode … by a driver [at least see Morita FIG. 1; ¶¶ 40-44 (Note: the recitation controlling a vehicle in accordance with one driving support mode selected from at least one driving support mode by a driver which follows the term capable of does not positively limit the claim)], 
the driving support control device being configured to, in a given driving support mode . . . , execute control of causing the vehicle to travel at a set target speed [at least see Morita FIG. 1; ¶ 33 (the speed control unit sets the target driving force by the motor) ¶ 44 (ECU 30 determines whether or not the current speed of the own vehicle is equal to or less than the maximum speed Vmax)],
 and further configured to, in the given driving support mode, detect an obstacle on or around a traveling road on and along which the vehicle is traveling [at least see Morita ¶ 6 (peripheral object detecting means); ¶ 7 (an object existing around the moving body is detected by the peripheral object detecting means); ¶ 50 (means for detecting an obstacle)], and 
set a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, in a direction at least from the obstacle toward the vehicle [at least see Morita FIG. 2(a), 2(b); ¶¶ 17, 22 (obstacle detection zone); ¶ 32 (maximum speed setting unit 32 predicts the course of the own vehicle); ¶ 33 (the obstacle detection zone Z is divided into nine areas C1, C2, C3, L1, L2, L3, R1, R2, and R3,); ¶ 35 (maximum speeds are set in each area C1, C2, C3, L1, L2, L3, R1, R2, R3 of the obstacle detection zone Z, and a maximum speed map is provided)], 
and to, when the vehicle is within the speed distribution zone, execute avoidance control of preventing the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit [at least see Morita ¶ 36 (the maximum speed setting unit 32 refers to the maximum speed map and sets the maximum speed Vmax according to the determined area); ¶ 39 (When it is determined that the current speed of the own vehicle is higher than the maximum speed Vmax, the speed control unit 33 sets a target braking force required for the speed of the own vehicle to be equal to or less than the maximum speed Vmax,)].
Morita does not specifically disclose selected from at least two or more driving support modes {by a driver} . . . among the two or more driving support modes.
However, Tokimasa teaches selected from at least two or more driving support modes {by a driver} . . . among the two or more driving support modes [at least see Tokimasa ¶ 28 (the driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and further to allow the operator of the vehicle to switch between turning on/off the speed control as taught by Tokimasa in order to allow the vehicle operator the ability to choose whether he/she desire to use the speed control function or operate the vehicle manually when there are no other vehicles or obstacles to be concerned about.
Morita does not specifically disclose wherein, in the speed distribution zone, the allowable upper limit is set such that it becomes smaller as the distance from the obstacle becomes smaller.
However, Satonaka teaches wherein, in the speed distribution zone, the allowable upper limit is set such that it becomes smaller as the distance from the obstacle becomes smaller [at least see Satonaka ¶ 6 (a vehicle speed limiting means for limiting the vehicle speed of the own 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita by setting the upper vehicle speed limit to a high value when the distance to the obstacle is great and to a low value when the distance to the obstacle is short as taught by Satonaka in order to promote recognition of the obstacle and avoidance of contact [Satonaka ¶ 11].
Morita further discloses wherein the driving support control device is operable, when the target speed is being restricted to the allowable upper limit or less by the avoidance control so as to prevent the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit during the execution of the given driving support mode [at least see Morita ¶ 36 (the maximum speed setting unit 32 refers to the maximum speed map and sets the maximum speed Vmax according to the determined area); ¶ 39 (When it is determined that the current speed of the own vehicle is higher than the maximum speed Vmax, the speed control unit 33 sets a target braking force required for the speed of the own vehicle to be equal to or 
Morita, however, does not specifically disclose during the execution of the given driving support mode, to prohibit a driving support mode transition from the given driving support mode even when any driving support mode other than the given driving support mode is selected by the driver.
However, Szwabowski teaches this limitation [at least see Szwabowski ¶ 5 (need to better infer behavior of the driver to prevent switching from mode to mode, or switching out of a desired mode of operation); ¶ 32 (safety module 310 that ensures that a selected drive mode is safe for the current or near future driving conditions.  In case the driver manually selects a drive mode, which is not deemed as safe based on the estimation from the safety condition assessment 332, the safety module 310 will override the manually selected mode and replace it with a safe mode or prevent the modification of current drive mode.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and further to include a safety module that prevents the driver from switching out of a mode as taught by Szwabowski to ensure that the drive mode is safe for the driver and vehicle [Szwabowski ¶¶ 20, 23].

Claim 2 to 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Tokimasa, Satonaka, and Szwabowski as applied to claim 1 above, and further in view of Hatano US 2019/0039626 A1 (“Hatano”).

As per Claim 2.
Morita in combination with Tokimasa, Satonaka, and Szwabowski discloses [t]he driving support control device as recited in claim 1, but does not specifically disclose wherein the driving support control device is further configured to calculate a target traveling course used in the given driving support mode, and control the vehicle to travel on and along the target traveling course, in the given driving support mode.
	However, Hatano teaches this limitation [at least see Hatano Abstract (vehicle control device includes an automated driving control unit that automatically controls at least a steering of a subject vehicle so that the subject vehicle travels along a route to a destination); ¶ 5 (an automated driving control unit (110) that automatically controls at least a steering of a subject vehicle so that the subject vehicle travels along a route to a destination)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the automated driving control as taught by Hatano in order to relieve the driver of the requirement to steer the vehicle when traveling to a destination and when following behind another vehicle.  

As per Claim 3.
Morita in combination with Morita in combination with Tokimasa, Satonaka, Szwabowski, and Hatano discloses [t]he driving support control device as recited in claim 2, but does not specifically disclose wherein the driving support control device is operable to: 
temporally repeatedly calculate 
a first traveling course which is set to maintain traveling within the traveling road,
a second traveling course which is set to follow a trajectory of a preceding vehicle,
a third traveling course which is set based on a current traveling behavior of the vehicle on the traveling road, and 
select the target traveling course from the calculated traveling courses, based on the given driving support mode selected by the driver.
However Hatano teaches wherein the driving support control device is operable to: 
temporally repeatedly calculate 
a first traveling course which is set to maintain traveling within the traveling road [at least see Hatano ¶ 46 (a lane keeping event for causing the subject vehicle M to travel so that the subject vehicle M does not deviate from a travel lane); ¶ 50 (when a lane keeping event is executed, the action plan generator 116 determines a traveling aspect of any one of constant speed traveling, following traveling, decelerating traveling, curved traveling, obstacle avoidance traveling, and the like.)], 
a second traveling course which is set to follow a trajectory of a preceding vehicle [at least see Hatano ¶ 50 (Further, when the vehicle follows the preceding vehicle, the action plan generator 116 determines the travel aspect to be following traveling.)], and 
a third traveling course which is set based on a current traveling behavior of the vehicle on the traveling road [at least see Hatano FIGS 9, 10; ¶ 40 (switching from driving mode A, driving mode B, driving mode C, and driving mode D according to an instruction from the switching controller); ¶ 73 (switching controller); ¶ 74 (the switching controller 140 switches the driving mode to driving mode B when the amount of operation with respect to the accelerator pedal 70 or the brake pedal 72 (an accelerator opening degree or a brake depression amount) exceed each set threshold value.)]; and 
select the target traveling course from the calculated traveling courses, based on the given driving support mode selected by the driver [at least see Hatano FIG. 9 (driver input causes the mode selection)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the automated driving control and mode switching as taught by Hatano in order to maintain continuity of control (Hatano ¶¶ 12, 80, 93).

As per Claim 4.
t]he driving support control device as recited in claim 2, and Morita further discloses wherein the driving support control device is operable to execute the avoidance control so as to prevent the relative speed of the vehicle on the target traveling course with respect to the obstacle from exceeding the allowable upper limit [at least see Morita ¶ 36 (the maximum speed setting unit 32 refers to the maximum speed map and sets the maximum speed Vmax according to the determined area); ¶ 39 (When it is determined that the current speed of the own vehicle is higher than the maximum speed Vmax, the speed control unit 33 sets a target braking force required for the speed of the own vehicle to be equal to or less than the maximum speed Vmax,)].

As per Claim 6.
Morita in combination with Tokimasa, Satonaka, Szwabowski and Hatano discloses [t]he driving support control device as recited in claim 3, and Morita further discloses wherein the driving support control device is operable to execute the avoidance control so as to prevent the relative speed of the vehicle on the target traveling course with respect to the obstacle from exceeding the allowable upper limit [at least see Morita ¶ 36 (the maximum speed setting unit 32 refers to the maximum speed map and sets the maximum speed Vmax according to the determined area); ¶ 39 (When it is determined that the current speed of the own vehicle is higher than the maximum speed Vmax, the speed control unit 33 sets a target braking force required for the speed of the own vehicle to be equal to or less than the maximum speed Vmax,)].

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Morita in view of Tokimasa, Satonaka, and Szwabowski as applied to claim 1 above, and further in view of SIM US 2017/0072952 A1 (“SIM”).

As per Claim 5.
Morita in combination with Tokimasa, Satonaka, and Szwabowski discloses [t]he driving support control device as recited in claim 1, and Tokimasa further discloses wherein the at least one driving support mode includes: 
an automatic speed control mode in which control of causing the vehicle to travel at a given setup vehicle speed is executed [at least see Tokimasa ¶ 28 (The driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed)];
a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed [at least see Tokimasa ¶ 28 (The driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add an adaptive cruise control and speed control as taught by Tokimasa in order to allow relieve the vehicle operator of the burden of maintaining a constant speed and prevent collisions with preceding vehicles.
Morita does not specifically disclose a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road.
However, SIM teaches a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road [at least see SIM Abstract (a sensor configured to sense information received from at least one of a camera .
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the vehicle speed control taught by SIM in order to ensure that a vehicle operating based on the cruise control or adaptive cruise control speed input by the operator does not exceed to posted speed limit (SIM Abstract, ¶ 11) and subject the vehicle operator to a ticket for a moving violation.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Morita in view of Tokimasa, Satonaka, Szwabowski, and Hatano as applied to claim 2 above, and further in view of SIM. 

As per Claim 7.
Morita in combination with Tokimasa, Satonaka, Szwabowski, and Hatano discloses [t]he driving support control device as recited in claim 2, and Tokimasa further discloses wherein the at least one driving support mode includes: 
an automatic speed control mode in which control of causing the vehicle to travel at a given setup vehicle speed is executed [at least see Tokimasa ¶ 28 (The driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed)];
a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed [at least see Tokimasa ¶ 28 (The driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add an adaptive cruise control and speed control as taught by Tokimasa in order to allow relieve the vehicle operator of the burden of maintaining a constant speed and prevent collisions with preceding vehicles.
Morita does not specifically disclose a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road.
However, SIM teaches a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road [at least see SIM Abstract (a sensor configured to sense information received from at least one of a camera configured to speed limit sign information) ¶ 61 (the recognizing unit recognizes the speed limit based on the selected information sensed in step S201 (step S210), and depending on whether the input sensed in step S201 exists or not, the control unit controls the vehicle in such a manner that the traveling speed of the vehicle does not exceed the speed limit recognized in step S310 (S220))].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the vehicle speed control taught by SIM in order to ensure that a vehicle operating based on the cruise control or adaptive cruise control speed input by the operator .

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Morita in view of Tokimasa, Satonaka, Szwabowski and Hatano as applied to claim 3 above, and further in view of SIM. 

As per Claim 8.
Morita in combination with Tokimasa, Satonaka, Szwabowski and Hatano discloses [t]he driving support control device as recited in claim 3, and Tokimasa further discloses wherein the at least one driving support mode includes: 
an automatic speed control mode in which control of causing the vehicle to travel at a given setup vehicle speed is executed [at least see Tokimasa ¶ 28 (The driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed)];
a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed [at least see Tokimasa ¶ 28 (The driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add an adaptive cruise control and speed control as taught by Tokimasa in order to allow relieve the vehicle operator of the burden of maintaining a constant speed and prevent collisions with preceding vehicles.
a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road.
However, SIM teaches a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road [at least see SIM Abstract (a sensor configured to sense information received from at least one of a camera configured to speed limit sign information) ¶ 61 (the recognizing unit recognizes the speed limit based on the selected information sensed in step S201 (step S210), and depending on whether the input sensed in step S201 exists or not, the control unit controls the vehicle in such a manner that the traveling speed of the vehicle does not exceed the speed limit recognized in step S310 (S220))].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the vehicle speed control taught by SIM in order to ensure that a vehicle operating based on the cruise control or adaptive cruise control speed input by the operator does not exceed to posted speed limit (SIM Abstract, ¶ 11) and subject the vehicle operator to a ticket for a moving violation.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Morita in view of Tokimasa, Satonaka, Szwabowski and Hatano as applied to claim 4 above, and further in view of SIM.

As per Claim 9.
Morita in combination with Tokimasa, Satonaka, Szwabowski and Hatano discloses [t]he driving support control device as recited in claim 4, and Tokimasa further discloses wherein the at least one driving support mode includes: 
an automatic speed control mode in which control of causing the vehicle to travel at a given setup vehicle speed is executed [at least see Tokimasa ¶ 28 (The driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed)];
a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed [at least see Tokimasa ¶ 28 (The driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add an adaptive cruise control and speed control as taught by Tokimasa in order to allow relieve the vehicle operator of the burden of maintaining a constant speed and prevent collisions with preceding vehicles.
Morita does not specifically disclose a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road.
However, SIM teaches a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road [at least see SIM Abstract (a sensor configured to sense information received from at least one of a camera configured to speed limit sign information) ¶ 61 (the recognizing unit recognizes the speed limit based on the selected information sensed in step S201 (step S210), and depending on whether the input sensed in step S201 exists or not, the control unit controls the vehicle in such a manner that the traveling speed of the vehicle does not exceed the speed limit recognized in step S310 (S220))].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the vehicle speed control taught by SIM in order to ensure that a vehicle operating based on the cruise control or adaptive cruise control speed input by the operator does not exceed to posted speed limit (SIM Abstract, ¶ 11) and subject the vehicle operator to a ticket for a moving violation.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Morita in view of Tokimasa, Satonaka, Szwabowski and Hatano as applied to claim 6 above, and further in view of SIM.

As per Claim 10.
Morita in combination with Tokimasa, Satonaka, Szwabowski and Hatano discloses [t]he driving support control device as recited in claim 6, and Tokimasa further discloses wherein the at least one driving support mode includes: 
an automatic speed control mode in which control of causing the vehicle to travel at a given setup vehicle speed is executed [at least see Tokimasa ¶ 28 (The driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed)];
a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed [at least see Tokimasa ¶ 28 (The driver's manipulation of ACC includes switching on/off of ACC, switching between a mode maintaining a predetermined inter-vehicle distance and a mode maintaining a predetermined vehicle speed, and instructing a vehicle speed)].

Morita does not specifically disclose a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road.
However, SIM teaches a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road [at least see SIM Abstract (a sensor configured to sense information received from at least one of a camera configured to speed limit sign information) ¶ 61 (the recognizing unit recognizes the speed limit based on the selected information sensed in step S201 (step S210), and depending on whether the input sensed in step S201 exists or not, the control unit controls the vehicle in such a manner that the traveling speed of the vehicle does not exceed the speed limit recognized in step S310 (S220))].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the vehicle speed control taught by SIM in order to ensure that a vehicle operating based on the cruise control or adaptive cruise control speed input by the operator does not exceed to posted speed limit (SIM Abstract, ¶ 11) and subject the vehicle operator to a ticket for a moving violation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668